Citation Nr: 0102975	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1998, for the award of a 60 percent disability rating for the 
residuals of a left total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's representative filed a claim seeking 
increased compensation for the veteran's bilateral knee 
disability on January 28, 1997.

3.  Competent medical evidence of chronic residuals 
consisting of severe painful motion and weakness in the left 
knee was provided on December 16, 1998.  This medical report 
indicated severe difficulties with the left knee for years 
before December 16, 1998.  Additional medical records 
received before December 16, 1998, also noted the severe 
nature of the left knee disability.


CONCLUSION OF LAW

An effective date of January 28, 1997, for the award of a 60 
percent disability rating for the residuals of a left total 
knee replacement is warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA outpatient treatment records dated in January 1995 show 
the veteran was status post left total knee replacement and 
left knee neuroma excision.  It was noted that he was without 
complaint until six weeks earlier when he developed pain in 
the left knee.  The examiner noted range of motion from -5 to 
135 degrees.  There were one to two millimeters of laxity and 
tenderness to the patellar tendon.  There was no evidence of 
effusion and the patella tracked within normal limits.  X-ray 
examination revealed components in good position.  The 
diagnosis indicated a painful total knee replacement, 
etiology unknown.

A July 1996 report noted the veteran complained of bilateral 
knee pain and bruises to the inner part of the left knee 
approximately every 2 months.  He reported he experienced 
left knee pain only when walking.  A September 1996 
orthopedic clinic report noted the veteran complained of a 
decreased ability to walk, numbness, and pain.  The examiner 
noted mild soreness without evidence of loosening in the 
knees.  In November 1996, the examiner noted a stable left 
knee with range of motion from 0 to 120 degrees.  X-ray 
examination of the left knee revealed components in good 
position.  

In January 1997, the veteran requested entitlement to an 
increased rating.  He reported that his knee disorders had 
increased in pain, inflammation, and internal bleeding.  He 
stated he was unable to walk more than 2 blocks.  

VA orthopedic clinic records dated in January 1997 show the 
veteran complained of bilateral knee pain, right greater than 
left.  He stated he was able to walk approximately 4 to 5 
blocks but that back pain limited further ambulation.  The 
examiner noted left knee range of motion from 0 to 130 
degrees.  The knees were not tender.  A January 1997 pain 
clinic report noted the veteran complained of chronic 
bilateral knee pain that increased with activity.  The 
diagnoses included degenerative joint disease/bilateral knee 
pain, status post a bilateral total knee arthroplasty.

VA physical therapy records dated in February 1997 show the 
veteran complained of left knee pain.  He stated he 
experienced falls approximately 2 times per week and that his 
ability to walk more than 2 blocks was limited by 
claudication and pain.  The examiner noted the veteran had 
difficulty performing stretching exercises secondary to total 
knee arthroplasty and problems with self-mobilization 
secondary to knee pain.

Orthopedic clinic reports dated in March 1997 show the 
veteran reported he fell on his left knee approximately 2 to 
3 weeks earlier and that the patellar area had been swollen 
and painful.  The examiner noted swelling to the patella.  
Range of motion was from 5 to 90 degrees.  Quadriceps 
strength was 5/5.  Bilateral knee pain was again indicated.  

During a VA examination in April 1997 the veteran reported 
left knee difficulty, including prepatellar discomfort and 
some slight instability.  The examiner noted left knee range 
of motion from 0 to 100 degrees.  There was good medial and 
lateral ligamentous support.  Drawer signs were negative.  
The diagnoses included a history of osteoarthritis to the 
left knee with a total knee replacement.  X-ray examination 
revealed status post total knee replacement but no other 
gross abnormality.  

Outpatient treatment records dated in April 1997 noted that 
the veteran had complained of bilateral knee pain for 4 
years.  The examiner noted left knee lateral laxity and range 
of motion from 10 to 120 degrees.  There was no evidence of 
effusion.  The veteran was neurovascularly intact except for 
decreased light touch sensation in the left saphenous nerve 
distribution.  The diagnosis indicated bilateral knee pain.  

In his August 1997 substantive appeal, the veteran reported 
that surgical procedures to the left knee had resulted in 
increased weakness and loss of sensation down from the knee.  
He noted that subsequent to a fall on the left knee he had 
experienced continuous pain and a bruise that had not 
resolved.  He reported that his left leg was considerably 
shorter that the right.  He also stated that the knee was 
extremely unstable and buckled with unexpected or undue 
pressure.  He reported he was limited to walking 
approximately 5 to 10 minutes or about one block without 
crutches.

During a VA orthopedic examination held in November 1997, the 
veteran again noted left knee pain and instability.  The 
examiner reported that there was no evidence of left knee 
infection.  Range of motion was from 0 to 112 degrees.  There 
was satisfactory medial and lateral ligamentous support and 
the anterior cruciate ligament appeared to give a negative 
drawer sign.  There was a contusion to the medial aspect of 
the left knee secondary to a fall.  The diagnosis indicated a 
postoperative status left total knee replacement with 
persistent symptoms of instability and pain of unknown 
etiology.  X-ray examination indicated a status post total 
knee arthroplasty and a small patellar osteophyte, but no 
evidence of periprosthetic lucency.

A November 1997 VA neurology examination also noted that the 
veteran complained of left leg numbness and that he was in 
moderate distress due to left knee pain.  It was indicated 
that he had a cast on the right foot as a result of a right 
first toe fracture.  The examiner reported that the veteran 
had 4/5 strength to the proximal left leg and "4-/5" 
strength to the left foot.  There was a very mild left foot 
drop and sensation was decreased to the left leg below the 
knee to the medial and anterior aspects and to a lesser 
degree to the lateral aspect.  There was normal sensation to 
the foot.  The diagnosis indicated a status post left total 
knee replacement with nerve damage to the left leg secondary 
to surgery.  The examiner stated there was no evidence of a 
chronic disorder as to his present complaints related to his 
left knee disorder but that weakness in the left foot and 
instability in the left knee would cause functional 
impairments.

Outpatient orthopedic clinic reports dated in November 1997 
show the veteran complained of the left knee giving out and 
recurrent ecchymosis to the medial aspect of the knee when it 
gave out.  He stated there had been no change in pain and 
reported a deep ache that increased with activity.  The 
examiner noted tenderness to the medical tibia.  Drawer signs 
were negative.  There was good medial and lateral ligamentous 
support, bilaterally.  Range of motion of the left knee was 
from 0 to 100 degrees.  X-ray examination revealed that the 
hardware in good alignment.  The diagnoses included left knee 
degenerative joint disease, status post a total knee 
arthroplasty.  

Records dated in February 1998 show the veteran complained of 
left knee pain and instability since his surgery in 1995.  He 
stated his ability to ambulate was decreased and that he had 
required the use of crutches over the past 9 months as a 
result of his left knee disorder.  The examiner noted medial 
joint line tenderness.  There was no evidence of varus or 
valgus laxity.  Anterior drawer signs were negative and there 
was no evidence of infection.  Range of motion was from 0 to 
95 degrees.  X-ray examination revealed components in a good 
position with good bone/cement interface. 

In May 1998, the veteran testified that he experienced 
decreased sensation to the left lower extremity and left foot 
drop.  He stated that his left knee buckled and hyperextended 
on use and that he wore a built-up show because his left leg 
was 3/4 inch shorter that the right as a result of his surgery.  
He stated that he took Tylenol 3 for the left knee pain 
mostly at night when trying to sleep.  He reported his pain 
without activity was about 2 or 3 on a 10 point scale and 
that he experienced a throbbing pain of at least 4 or 5 when 
he put weight on the knee.  He stated his pain was more 
severe as he placed more weight on the knee such as when he 
carried groceries from his car.  

In a statement in support of the claim submitted in May 1998, 
the veteran reported pain in his left knee was immediate and 
severe upon bending.  He stated his knee instability 
increased as weight was placed upon it.  He also stated that 
his knee pain was constant, but bearable as long there was no 
weight applied to it and that his pain was directly 
proportional to his use or misuse of the knee.

In correspondence dated in December 1998, the veteran 
reported that he had experienced pain and instability since 
his left total knee replacement in 1995.  He stated that his 
pain was constant at a 4 or 5 level but with activity rose to 
the 8 to 10 level.  

A December 16, 1998, medical statement from the chief of the 
Orthopedic Surgery Section noted the veteran reported severe 
incapacitating left knee pain that had persisted over the 
previous 3 years.  He also reported instability and a 
compounding problem with a neuroma in the area of the left 
knee.  An examination revealed a range of motion from 0 to 
100 degrees.  There was approximately 5 degrees of valgus 
stress in 30 degrees of flexion and mild posterior sag 
consistent with posterior cruciate ligament absence.  It was 
the examiner opinion that the veteran, functionally, did not 
have a posterior cruciate ligament and that this 
significantly interfered with his activities of daily living.  
It was also noted that he had significant pain of 10 on a 10-
point scale that remarkably affected his quality of life.

In February 1999, the RO granted entitlement to a 60 percent 
disability rating for the residuals of left total knee 
replacement.  The determination established an effective from 
December 16, 1998.  In a written statement dated February 
1999, the veteran indicated agreement with this evaluation.  
Thus, the issue of entitlement to an evaluation beyond 60 
percent is not before the Board at this time. He did submit a 
notice of disagreement as to the effective date assigned for 
the 60 percent rating.  He claimed his knee had not been 
right since his surgery in 1992 and, in essence, that the 
award should be effective from the date he originally filed 
his claim for an increase on January 1, 1997.

Analysis

In evaluating this case as a whole, the Board must also note 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that the VA has fulfilled the 
duty to assist under both the old and new criteria.  In this 
regard, the Board must find that an additional evaluation to 
determine the degree of impairment would serve no purpose as 
the critical issue in this case is whether the disability 
before December 16, 1998, warranted a 60 percent evaluation.  
The RO has made an extensive effort to obtain medical records 
cited by the veteran.  There is no indication of the 
existence of other Federal government records that would 
substantiate the claim.  Neither the veteran nor his 
representative has cited any other medical information that 
the RO has not obtained.  Accordingly, the Board finds that 
the VA has fulfilled its duty to assist the veteran in 
obtaining all medical records that could substantiate the 
claim.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  When there is a question as to which of two 
evaluations to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating, otherwise the lower rating 
shall be assigned.  38 C.F.R. § 4.7 (2000). 

The Ratings Schedule provides a 100 percent rating for one 
year following implantation of a prosthesis, a minimum rating 
of 30 percent with an analogous rating under Diagnostic Codes 
5256, 5261, or 5262 for intermediate degrees of residual 
weakness, pain, or limitation of motion, and a 60 percent 
rating for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2000).  VA regulations require 
that a finding of dysfunction due to pain must be supported 
by, among other things, adequate pathology.  38 C.F.R. § 4.40 
(2000); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  Lay persons are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, a lay person can, as in this case, 
provide evidence of visible symptoms.  See Dean v. Brown, 
8 Vet. App. 449, 455 (1995).  

Based upon the evidence of record, the Board finds that 
competent medical evidence of chronic residuals consisting of 
severe painful motion and weakness in the affected extremity 
was provided on December 16, 1998.  This statement was the 
basis for the RO's decision to award the veteran a 60 percent 
evaluation.  However, this statement clearly notes "severe 
incapacitating left knee pain that has persisted for the last 
three years in the left knee."  Accordingly, the medical 
statement that formed the basis of the RO's allowance of this 
claim also supports the veteran's contentions regarding 
severe incapacitating left knee pain that existed well before 
December 16, 1998.  Further, the evidence demonstrates 
complaints of chronic pain beginning in approximately January 
1995.  In February 1999, the RO itself indicated that it was 
granting the claim effective December 16, 1998, because the 
claim was "received" on December 16, 1998.  The claim was 
not "received" on December 16, 1998, but on January 28, 
1997.  The December 16, 1998 medical report was one in only a 
series of medical records which supports the veteran's claim.  

The examiners prior to December 16, 1998, did not clearly 
indicate that the veteran's reported pain was "severe" or 
that any weakness related to the total knee replacement 
existed in the extremity.  A September 1996 examiner did note 
only mild soreness to the knee.  In addition, a March 1997 
orthopedic clinic report noted knee pain and swelling 
subsequent to a fall but did not indicate those symptoms were 
chronic or severe.  However, other reports dated in 1997 did 
include diagnoses of pain while not indicating the degree of 
severity.  A November 1997 neurology examination noted 
strength of 4/5 to the proximal left leg but stated there was 
no evidence of a chronic disorder related to his present 
complaints that were associated with his left knee disorder.  
The Board also notes that in May 1998 the veteran's self-
assessment of his left knee pain was 2 or 3 without activity 
and approximately 4 or 5 when he put weight on the knee.  

In resolving the ultimate issue, the Board is mindful of the 
U.S. Court of Appeals for Veterans Claims (Court's) 
determination in DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
which the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In order for the veteran to prevail, there must be 
objective evidence to support the subjective complaints.  In 
this case, the Board finds that the VA examinations support 
the complaint of pain.  

In addition, in resolving this ultimate issue, the Board is 
also mindful of the doctrine of reasonable doubt.  As the 
Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds sufficient 
evidence to conclude that the veteran warrants a 60 percent 
evaluation for the knee from January 28, 1997.  This is the 
day the RO received the claim for increased compensation.  
The veteran has requested that he be awarded an evaluation of 
60 percent effective February 1, 1997.  Accordingly, the 
Board finds that it has effectively granted the veteran's 
petition.  Notwithstanding, the Board has considered whether 
it can award a 60 percent evaluation within one year before 
this claim was filed based on the medical evidence of record.  
However, for the reasons noted above, including the veteran's 
own statements, the undersigned finds that the preponderance 
of evidence does not support an increased evaluation prior to 
January 28, 1997.  It is only with consideration of the 
benefit of the doubt rule that the Board may award an 
evaluation from January 28, 1997.  In any event, as this 
effective date requested has been granted, the maximum 
benefit sought on appeal has been allowed and further 
discussion is not warranted.


ORDER

Entitlement to an effective date of January 28, 1997, for the 
award of a 60 percent evaluation for the residuals of a left 
total knee replacement is granted, subject to the law and 
regulations governing the payment of monetary benefits.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

